Citation Nr: 0901549	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-37 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
the period from December 19, 2002, to March 15, 2007 for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
August 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective December 19, 2002.  A May 2008 rating 
decision increased the rating from 30 percent to 50 percent 
disabling, effective November 20, 2007.  In July 2008, the 
disability rating was increased from 50 percent to 100 
percent disabling, effective March 16, 2007.

As 100 percent is the maximum schedular rating, the Board 
finds that the appeal for a current increased rating has been 
satisfied.  However, as the veteran has less than the maximum 
available rating from December 19, 2002, to March 15, 2007, 
the Board finds that grant does not represent a total grant 
of benefits sought on appeal, this claim for increase for the 
period from December 19, 2002, to March 15, 2007, remains 
before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

For the period from December 19, 2002 to March 15, 2007, the 
veteran's PTSD was productive of occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.


CONCLUSION OF LAW

For the period from December 19, 2002 to March 15, 2007, the 
criteria for an increased rating of 50 percent, but no more, 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based, as far as practically can be determined, on average 
impairment in earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2008).  When rating a 
service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board will consider entitlement to staged 
ratings to compensate for times since filing the claim when 
the disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

For the period from December 19, 2002, to March 15, 2007, the 
veteran's PTSD has been rated as 30 percent disabling under 
DC 9411.  The veteran has been assigned a 100 percent rating, 
effective March 16, 2007, the day after he retired from a job 
at which he worked for more than 26 years.  A 100 percent 
rating is the maximum rating possible under the rating 
criteria; the veteran cannot be awarded more than 100 percent 
under scheduler criteria.  38 C.F.R. § 4.130.   Therefore, 
the Board will limit its analysis to whether the veteran is 
entitled to an initial rating higher than 30 percent for the 
period from December 19, 2002, to March 15, 2007. 

A 30 percent disability rating is assigned for a mental 
disorder (including PTSD) when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned when the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is assigned when there is total 
occupational or social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411 (2008).  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  

The available treatment records are dated from August 2002 to 
November 2002 and then from November 2007 to July 2008.  In 
2002, the veteran was evaluated by two different private 
physicians and was diagnosed with PTSD, however, the record 
reflects that he did not undergo treatment for his PTSD until 
2007.  In a December 2005 hearing before the Board and on VA 
examination in September 2007, the veteran stated that he had 
not received any other treatment for PTSD.  The treatment 
records show various PTSD symptoms, including an exaggerated 
startle response, hypervigilence, intrusive thoughts, sleep 
disturbance, nightmares, flashbacks, irritability, 
anxiousness, anger, guilt, and problems with concentration 
and memory. 

On private psychiatric evaluation in November 2002, the 
veteran reported experiencing stress related to experiences 
while stationed in Vietnam.  Specifically, he relayed an 
incident when his company was attacked.  Several soldiers 
were killed and others were injured.  He reported that he 
repeatedly played that scenario in his mind when he closed 
his eyes at night, wondering if he could have done anything 
differently to save his friends.  He reported experiencing 
nightmares two to three times a week, often waking up yelling 
for people to duck for cover.  He could only get a few hours 
of sleep each night.  He felt irritable and depressed, 
snapping at little things.  He described avoidant behavior 
related to being around others and stated that he only talked 
to his cousin, a fellow veteran.  He reportedly did not get 
along with his family.  He additionally reported experiencing 
frequent panic attacks which felt like something was putting 
pressure on his chest so that he could not breathe.  

Mental status examination revealed a guarded affect.  The 
veteran was described as somewhat nervous, yet cooperative.  
He was oriented as to time, person, place, and situation.  He 
had some short-term memory loss. 

Based upon the above, the veteran was diagnosed with PTSD 
with panic attacks.  The examiner noted that the veteran 
needed individual therapy weekly in order to handle the 
trauma he experienced while in Vietnam.  Based upon the 
symptoms endorsed by the veteran, the psychiatrist determined 
that the veteran did not have the ability to handle the 
stress of part time or full time employment.  A GAF score of 
40 was assigned.

In support of his claim, in December 2002, the veteran's wife 
submitted a letter stating that the veteran was often 
depressed and would snap at her for no apparent reason.  At 
times, he would not speak to her for several days.  She 
stated that while he slept, he would frequently yell out and 
move around, often waking up in a cold sweat.  She stated 
that he isolated himself and would not leave the home.  When 
his family was visiting, he was not able to socialize with 
them and would become irritable.  In 2004, she submitted a 
short statement, adding that the veteran cannot watch war 
movies or listen to "taps" at military services. 

The veteran underwent VA examination in September 2007.  At 
the time of the examination, he reported feeling constantly 
nervous and anxious.  He reported having nightmares involving 
combat in Vietnam about twice a month.  He avoided talking 
about or thinking of his combat experiences.  He avoided 
being around other people and stated that he felt unsafe in 
crowds.  He stated he felt distrustful of others, and that he 
had a short temper and was easily irritated.  He had 
difficulty remembering the names of his fellow soldiers.  He 
also tried to avoid watching the news.  He stated that he had 
not received treatment for his symptoms.

Mental status examination revealed that the veteran was 
appropriately dressed and groomed, and his speech was clear, 
coherent, and goal directed.  His insight and judgment were 
good.  He was alert and oriented to time, place, and person.  
Testing revealed that his short-term memory and concentration 
were somewhat impaired, while his long-term memory was within 
normal limits.  His thought process was linear.  There was no 
evidence of any perceptual or thought disorder.  He reported 
that he was not currently experiencing suicidal or homicidal 
ideations, but that he had experienced these thoughts in the 
past.  

With regard to his social history, the veteran reported that 
he had been married to his wife for almost thirty-five years, 
and described their relationship as fair.  He stated that he 
had two children and two grandchildren, who visited him twice 
a week.  He stated that he enjoyed activities that were 
solitary in nature, such as gardening and fishing.  However, 
he partook in limited recreational and social activities.  He 
stated that he drank alcohol daily, ranging from three to 
eight beers per day, which he stated calmed his nerves.  He 
reported that he did not have a history of drug use and did 
not have a negative legal history.

With regard to his occupational history, the veteran reported 
that he worked as a machinist for the same company for 
twenty-six years, and retired in March 2007.  He stated that 
he had difficulty getting along with his supervisor, which 
led to his retirement. 

The examiner diagnosed the veteran with PTSD, noting that 
since the veteran had not received treatment for the 
disorder, the symptoms had worsened.  The examiner rated the 
veteran's social and occupational functioning as moderately 
impaired.  The examiner noted that the veteran was using 
alcohol to manage his symptoms.  The examiner concluded that 
given the veteran's mental status and level of impairment, he 
could benefit from any funds made available to him.  Based 
upon the above symptoms, a GAF score of 50 was assigned.

The veteran's wife and daughter submitted letters in November 
2007, stating that the veteran continued to experience 
nightmares and bouts of insomnia, causing him to pace for 
many hours at night.  They stated that he had a habit of 
constantly rubbing his toes together when he was sitting, 
creating holes in his socks.  They reported that, while he 
loved his grandchildren, he could not tolerate being around 
any commotion that they created, and often had to leave the 
house when they were around.

Treatment records beginning in November 2007 show various 
PTSD symptoms, including insomnia, a low level of trust, 
isolation from others, an exaggerated startle response, 
fatigue, anxiety, and irritability.  In December 2007, the 
veteran reported that his mood had been "going up and down 
for years."  He complained that his family "got on his 
nerves."  After thorough mental health examination, the 
physician assigned a GAF score of 40.  Subsequent records 
dated from March 2008 show that the veteran began a course of 
medication and was experiencing positive results.  He was 
able to get more sleep, was in a better mood, and could 
relate to his family on a more positive level.  He also 
reduced his alcohol intake.

In April 2008 testimony before a Decision Review Officer, the 
veteran reported that he was taking medication for his PTSD 
which helped him sleep, but that further adjustment was 
needed.  He reported having suicidal thoughts.  He stated 
that he felt the need to get even with those who had wronged 
him.  He could not remember other PTSD symptoms at that time, 
and stated that he was feeling nervous about being out of his 
house alone.  

A July 2008 Rating Decision increased the veteran's PTSD 
rating to 100 percent, effective March 16, 2007.  The 
question that remains before the Board is whether the veteran 
is entitled to a higher rating for the period prior to March 
16, 2007.   

The November 2002 private treatment record assigned a GAF 
score of 40.  The September 2007 VA examination assigned a 
GAF score of 50.  Then, the December 2007 VA treatment record 
assigned a GAF score of 40.  The GAF is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  
An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of 
the percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126 (2008); VAOPGCPREC 10-95 (Mar. 1995).

Under DSM-IV, GAF scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 40 reflects some impairment 
in reality testing or communication (speech at times 
illogical or irrelevant) or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (depressed man avoids friends, neglects 
family, and is unable to work).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).  

The evidence demonstrates that from 2002 to 2007, the veteran 
spent the vast majority of his time in isolation, was often 
irritable, and experienced flashbacks and frequent thoughts 
of the Vietnam War, resulting in nightmares and cold sweats.  
The veteran was able to tolerate being with his family only 
at minimal increments.  While he had been married for thirty-
five years, he described his relationship with his wife as 
only fair.  He would snap at her for no reason and at times 
would not speak to her for days.  On numerous occasions, the 
veteran and his family reported that while he enjoyed 
spending time with his grandchildren, he had trouble being in 
the home with them due to the activity and noise their 
presence entailed.  He was unable to leave the home for 
vacation, or for more mundane tasks, such as food shopping.  
The veteran reported that he did not receive treatment for 
PTSD for many years.  Due to lack of treatment, the 2007 VA 
examiner concluded that the veteran's symptoms had worsened 
over time.

With respect to occupational impairment, in contradiction to 
the November 2002 examiner's conclusion that the veteran was 
not capable of maintaining part time or full time employment, 
the record reflects that the veteran was able to maintain 
full time employment with the same company for 26 or 27 
years, and that he remained employed at the time of the 
November 2002 evaluation and for several years thereafter.  
In March 2007, however, he retired due to a progressively 
strained relationship with his supervisor and inability to 
get along with his coworkers.  Therefore, while there is 
evidence indicating a stable work history, there is also 
evidence that the veteran's PTSD symptoms contributed to his 
inability to continue employment.  The veteran's difficulty 
with work and social environments from December 19, 2002, to 
March 15, 2007 clearly indicate that his PTSD symptoms for 
that time period fall within the category of moderately 
severe PTSD.  In so determining, the Board finds it 
significant that the veteran was assigned a GAF score of 40 
in both 2002 and in 2007, indicating that his symptoms were 
more severe during that time period than the assigned 30 
percent rating reflects. 

Based upon the above findings, the Board finds that the 
veteran's disability more nearly approximates a 50 percent 
disability rating for PTSD for the period from December 19, 
2002 to March 15, 2007.  In the judgment of the Board, the 
evidence as a whole demonstrates occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating under 
DC 9411.  Specifically, the evidence shows insomnia and 
waking from sleep in panic, impairment of short-term memory 
disturbances of motivation and mood, and difficulty in 
establishing ad maintaining effective work and social 
relationships.

With respect to whether his disability warrants more than a 
50 percent disability rating, however, the Board finds that 
the preponderance of the evidence is against such a finding.  
The veteran has not been shown to have deficiencies in most 
areas, as he was able to maintain full time employment during 
this period of time, and he was able to enjoy some solitary 
leisure pursuits, such as fishing and gardening.  Nor has he 
been shown to have obsessional rituals which interfere with 
routine activities, speech that is intermittently illogical 
or obscure, near continuous panic or depression affecting his 
ability to function independently, or neglect of personal 
hygiene.  Therefore, the Board finds that a rating in excess 
of 50 percent is not warranted for the period being rated.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  The weight of the 
credible evidence demonstrates that from December 19, 2002, 
when service connection became effective, until March 15, 
2007, when he received a 100 percent rating, the veteran's 
PTSD had continuously been 50 percent disabling.  The Board 
has resolved all reasonable doubt in favor of the veteran in 
making this decision.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

The veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted, the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the veteran's private and VA treatment records, afforded 
him a VA examination in September 2007, and heard testimony 
in April 2008.  The Board finds these actions have satisfied 
VA's duty to assist and that no additional assistance is 
required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001). 


ORDER

An initial rating of 50 percent, but no higher, for PTSD, is 
granted for the period from December 19, 2002, to March 15, 
2007.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


